DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Falls et al. (2008/0255894) in view of Hardy (2011/0094975), Howard et al. (2016/0034244), and Shah et al. (2018/0242126).
Regarding claims 1, 12, 17, and 18, Falls discloses an electronic shelf-tag system comprising: a fascia (Fig. 7, #66) configured to mount to a shelf of a shelving unit (Fig. 7A, #46; paragraph 0067); a light-emitting diode array coupled to the fascia (Fig. 7, #135; paragraph 0098).
401) wherein, in response to a horizontal resolution of a portion of an LED array being insufficient for displaying product information for a product stocked in at least one slot, the LED array is configured to generate a shared electronic tag across two or more consecutive slots configured to display product information for two or more products (Paragraphs 0059, 0075). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to make the LED array disclosed by Falls capable of generating a shared electronic tag across two or more consecutive slots configured to display product information for two or more products, as taught by Howard, in order to provide a more dynamic and informative sign display while maintaining proper viewing resolutions and imparting the desired information to a user.
Further, Falls does not disclose a cabinet display top. Hardy discloses an electronic shelf-tag system comprising a cabinet display top that is configured to display visual content comprising an animated or graphical image file (Fig. 1, #180; paragraph 0175). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to provide the shelf disclosed by Falls with a cabinet display top, as taught by Hardy, in order to provide a more informative display system which is visible to more customers from higher up. Such a display would lead to more effective advertising.
Further, Falls does not disclose a proximity detection system comprising a proximity camera, and a facial recognition camera coupled to a portion of the shelving unit. Howard teaches that it was known in the art to provide a merchandising system with a proximity camera and facial recognition system (paragraph 0027). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shelf-tag system disclosed by Falls with a 
Further, Falls does not disclose a memory with shelf tag generation logic. Shah discloses an electronic tag system with a memory coupled to a processor, the memory configured to store one or more electronic shelf tag in a tag store (paragraphs 0023 and 0028), and the memory further comprising electronic shelf tag generation logic configured to group two or more products in two or more consecutive shelf slots (paragraphs 0011 and 0012). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to provide the shelf-tag system disclosed by Falls with a memory coupled to a processor, the memory configured to store one or more electronic shelf tags, the memory further comprising electronic shelf tag generation logic configured to group two or more products in two or more consecutive shelf slots, as taught by Shah, in order to automatically display the proper information on the tag.
Regarding claims 2-4, Falls further discloses disclose that the shared electronic shelf tag is configured to sequentially indicate each shelf slot of the two or more consecutive shelf slots by displaying a corresponding indicator, to sequentially display individualized product information for each product of the two or more products respectively stocked in the two or more consecutive slots, to display the individualized product information for each product of the two or more products in one or more screens (paragraph 10187).
Regarding claim 6, Falls further discloses that the shared electronic shelf tag is configured to display a persistent sale price for each product of the two or more products respectively stocked in the two or more consecutive shelf slots (paragraph 0098).
Regarding claim 8, Falls does not disclose that the electronic tag system is configured to automatically group products stocked on the shelf. Shah discloses an electronic tag system configured to automatically group the two or more products respectively stocked in the two or more consecutive shelf 
Regarding claim 9, Falls further discloses that the electronic shelf tag system is configured to accept operator input for manually grouping the two or more products respectively stocked in the two or more consecutive shelf slots to share the shared electronic shelf tag (paragraphs 0186 and 0187).
Regarding claim 10, Falls further discloses that the two or more products respectively stocked in the two or more consecutive shelf slots are three or more products respectively stocked in three or more consecutive shelf slots (Fig. 15, top shelf shows three different products).
Regarding claim 11, Falls discloses an electronic shelf-tag system comprising: a fascia (Fig. 7, #66) configured to mount to a shelf of a shelving unit (Fig. 7A, #46; paragraph 0067); a light-emitting diode array coupled to the fascia (Fig. 7, #135; paragraph 0098); wherein the LED array is configured to display product information in a shared electronic shelf tag for two or more products respectively stocked in two or more consecutive shelf slots (paragraphs 0090 and 0187); the shared electronic shelf tag is configured to sequentially display individualized product information for each product of the two or more products respectively stocked in the two or more consecutive slots (paragraph 0187) for a predetermined time period (paragraph 0098), wherein the shared electronic shelf tag is configured to display a persistent sale price for each product of the two or more products respectively stocked in the two or more consecutive shelf slots (paragraph 0098); with a memory coupled to a processor (paragraph 0055). 

Further Falls does not disclose that the product information is displayed across two or more shelf slots, instead utilizing a space editor program to make the information fit on one. Howard discloses an electronic shelf-tag system comprising two or more consecutive shelf slots (Figure 4, #401) wherein, in response to a horizontal resolution of a portion of an LED array being insufficient for displaying product information for a product stocked in at least one slot, the LED array is configured to generate a shared electronic tag across two or more consecutive slots configured to display product information for two or more products (Paragraphs 0059, 0075). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to make the LED array disclosed by Falls capable of generating a shared electronic tag across two or more consecutive slots configured to display product information for two or more products, as taught by Howard, in order to provide a more dynamic and informative sign display while maintaining proper viewing resolutions and imparting the desired information to a user.
Further, Falls does not disclose a cabinet display top. Hardy discloses an electronic shelf-tag system comprising a cabinet display top that is configured to display visual content comprising an animated or graphical image file (Fig. 1, #180; paragraph 0175). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to provide the shelf disclosed by Falls with a cabinet display top, as taught by Hardy, in order to provide a more informative 
Further, Falls does not disclose a memory with shelf tag generation logic. Shah discloses an electronic tag system with a memory coupled to a processor, the memory configured to store one or more electronic shelf tag in a tag store (paragraphs 0023 and 0028), and the memory further comprising electronic shelf tag generation logic configured to group two or more products in two or more consecutive shelf slots (paragraphs 0011 and 0012). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to provide the shelf-tag system disclosed by Falls with a memory coupled to a processor, the memory configured to store one or more electronic shelf tags, the memory further comprising electronic shelf tag generation logic configured to group two or more products in two or more consecutive shelf slots, as taught by Shah, in order to automatically display the proper information on the tag.
Regarding claim 12, Falls discloses a method of an electronic shelf-tag system, comprising: displaying product information in a shared electronic shelf tag on a light-emitting diode array (Fig. 7, #135; paragraph 0098) coupled to a fascia mounted to a shelf of a shelving unit (Fig. 7, #66; paragraph 0067), wherein the product information is for two or more products respectively stocked in two or more consecutive shelf slots and wherein a horizontal resolution of a portion of the LED array corresponding to at least one shelf slot of the two or more consecutive shelf slots is insufficient for displaying the product information for the product stocked in the at least one shelf slot (paragraphs 0090 and 0187); with a memory coupled to a processor (paragraph 0055). 
However, Falls does not disclose that the information is a plurality of product information that is associated with two or more products respectively stocked in two or more consecutive shelf slots. Howard discloses an electronic shelf-tag system comprising two or more consecutive shelf slots (Figure 4, #401) wherein, in response to a horizontal resolution of a portion of an LED array being insufficient for 
Further, Falls does not disclose a cabinet display top. Hardy discloses an electronic shelf-tag system comprising a cabinet display top that is configured to display visual content comprising an animated or graphical image file (Fig. 1, #180; paragraph 0175). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to provide the shelf disclosed by Falls with a cabinet display top, as taught by Hardy, in order to provide a more informative display system which is visible to more customers from higher up. Such a display would lead to more effective advertising.
Further, Falls does not disclose detecting one or more persons proximate to the shelfing unit using a proximity detection system comprising a proximity camera, and recognizing one or more faces using a facial recognition camera coupled to a portion of the shelving unit. Howard teaches that it was known in the art to provide a merchandising system with a proximity camera and facial recognition system (paragraph 0027). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shelf-tag system disclosed by Falls with a proximity camera and facial recognition system, as taught by Howard, in order to automatically convey information to a user in close proximity to the system.

Regarding claims 13, and 14, Falls further discloses disclose that the shared electronic shelf tag is configured to sequentially indicate each shelf slot of the two or more consecutive shelf slots by displaying a corresponding indicator, to sequentially display individualized product information for each product of the two or more products respectively stocked in the two or more consecutive slots, to display the individualized product information for each product of the two or more products in one or more screens (paragraph 10187).
Regarding claim 16, Falls further discloses that the shared electronic shelf tag is configured to display a persistent sale price for each product of the two or more products respectively stocked in the two or more consecutive shelf slots (paragraph 0098).
Regarding claims 17 and 18, see paragraph 0027 of Howard.
Regarding claim 20, Falls further discloses that the electronic shelf tag system is configured to accept operator input for manually grouping the two or more products respectively stocked in the two or more consecutive shelf slots to share the shared electronic shelf tag (paragraphs 0186 and 0187).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Falls et al. (2008/0255894) in view of Hardy (2011/0094975), Howard et al. (2016/0034244), and Shah et al. (2018/0242126), as applied to claims 1 and 12, respectively, above, and further in view of Massaro (2002/0034067).
Falls discloses the invention substantially as claimed, as set forth above. However, Falls does not disclose that the product information is displayed for a certain amount of time. Massaro discloses an electronic shelf-tag system where individualized product information for each product is displayed for a designated amount of time (paragraph 0049). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to display the product information disclosed by Falls for a specific amount of time, as taught by Massaro, in order to allow a customer to read the display. It would further have been obvious to make the display time between about 3 and 10 seconds because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(II)(A).
Response to Arguments
Applicant's arguments filed August 30, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection set forth above accounts for the newly added claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631